DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hed (US 6232882) in view of Lee (KR 2011/0070328 A).
As to claim 3, Hed discloses in warning system and methods for detection of tornadoes having claimed
a.	a target recognizer configured to recognize targets in detection areas of a plurality of heterogeneous sensors based on sensor recognition information received from the heterogeneous sensors read on Col. 3, Lines 18-30, (based on these facts, the inventors have found that, by receiving signals at two frequencies, while implementing a time variable automated calibration and the use of special algorithms, a tornado detection and alarm system can be provided which is immune to the problems plaguing the prior art);
b.	a counter configured to count the number of cases based on detection states of the heterogeneous sensors about a same target among the targets; and a bad weather judger configured to determine whether the same target is present in bad weather judgment zones of the detection areas of the heterogeneous sensors read on Col. 7, Lines 13-28, (the system proceeds to Step 35 where it queries whether a counting flag F has been set. The counting flag F controls the manner in which a time counter, which is effected in Step 39, shall be implemented within the current sampling interval. More specifically, the flag F is set upon the first detection of a condition in which A.sub.1 and A.sub.2, the most recent measurements of the AM amplitudes at the two frequencies f1 and f2, have both increased simultaneously above their respective variable threshold values T1 and T2.  In this case, simultaneously means within the sampling period t. If the counting flag F is not set, namely, if there were no prior immediate events in which the observed amplitudes at the two selected frequencies have increased above their prevailing threshold values, the system then proceeds to Step 36 where each of the moving averages are once more updated);
c.	control the counter to increment or decrement the number of the cases based on detection states of the heterogeneous sensors about whether the same target is present in the bad weather judgment zones, and judge current weather to be bad weather when the number of the cases is greater than a threshold value read on Col. 8, Lines 1-20, (after the value of n is incremented, the system proceeds to Step 40 where a check of n is made to see if it is greater than a preset number N.  Since typically each cycle is about 2 ms, if the alarm is to be activated after a half a second of persistent AM noise above the respective thresholds, T1 and T2 at both frequencies, f1 and f2, then N will be set at 250.  As long as n is less than N, the program sill directs the system to continue to monitor the two frequencies by returning to Step 32. However, if a tornado is approaching, thresholds T1 and T2 are exceeded for a time period long enough to allow the system to cycle through incrementing Step 39 multiple times until n is greater than the constant N, and then the system will be directed to activate an alarm at Step 41. After activation of the alarm at Step 41, the system continues to monitor the two frequencies by returning to Step 32). Hed does not explicitly disclose a heterogeneous sensor. 
However, Lee in sensor portal for sharing sensor information through a wired or wireless communication network teaches:
d.	heterogeneous sensors about a same target, which is a target at a same position, read on Page 2, Para 6, (conventional sensor information supply device 110 having the above configuration is provided by integrating and providing the original sensor data provided by the sensor data providers. Therefore, even if the sensor provider is different, heterogeneous sensors located in the same area are provided on one screen, and representative values such as the average value of the same type of sensor data are provided as integrated information. However, in the related art, since the aforementioned heterogeneous sensor information is provided in a sequence, there is a limitation in providing a convergence service for heterogeneous sensor information. For example, only the weather information is provided in the sensor information on the weather information, and only the environmental sensor information is provided in the sensor installed for the purpose of environmental monitoring).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the apparatus and method for providing hybrid sensor information of Lee into Lee in order to provide suitable for the purpose should be added, or a web service developer should newly develop and install a customized service for the user and a technology that can easily provide sensor information for the time zone.
As to claim 10, the claim is interpreted and rejected as to claim 1.
As to claim 19, the claim is interpreted and rejected as to claim 1.  Hed further discloses a non-transitory computer medium read on Col. 3, Lines 51-60, (the system includes an antenna 10 and two respective parallel RF receiving circuits 11 and 12. Signals which are received by the two RF circuits are processed and transferred to an electronic central processing system (CPU) 13. As shall be discussed later in greater detail, threshold values, as well as moving averages of the RF signal intensities which are received by the RF receiving circuits 11 and 12, are stored and updated in a memory 14).  
As to claim 20, the claim is interpreted and rejected as to claim 1.  Hed does not explicitly disclose the system installed on vehicle, however, tornado detection system can be installed on vehicle.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to install the tornado detection system on a vehicle, since it has been held that mere installation of the tornado detection system on vehicle involves only routine skill in the art in order to warn a driver a bad weather situation.   

Allowable Subject Matter
5.	Claims 2-9 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will need to be performed after the next response from Applicant.

Response to Arguments
6. 	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  

Citation of pertinent Prior Arts
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689